

	

		III

		109th CONGRESS

		1st Session

		S. RES. 319

		IN THE SENATE OF THE UNITED STATES

		

			November 17, 2005

			Ms. Mikulski submitted

			 the following resolution; which was referred to the

			 Committee on Foreign

			 Relations

		

		RESOLUTION

		Commending relief efforts in response to

		  the earthquake in South Asia and urging a commitment by the United States and

		  the international community to help rebuild critical infrastructure in the

		  affected areas.

	

	

		Whereas on October 8, 2005, a magnitude 7.6 earthquake

			 struck Pakistan, India, and Afghanistan;

		Whereas the epicenter of the earthquake was located near

			 Muzaffarabad, the capital of Pakistani-administered Kashmir, and approximately

			 60 miles north-northeast of Islamabad, with aftershocks and landslides

			 continuing to affect the area;

		Whereas the most affected areas are the North West

			 Frontier Province, Northern Punjab, Pakistani-administered Kashmir, and

			 Indian-administered Kashmir;

		Whereas more than 75,000 people have died, nearly 70,000

			 are injured, and approximately 2,900,000 people are homeless as a result of the

			 earthquake, and, according to the Executive Director of the United Nations

			 Children’s Fund (UNICEF), 17,000 of the dead are children;

		Whereas the United States has pledged a total of

			 $156,000,000 to provide assistance in the affected countries, with $50,000,000

			 to be used for humanitarian relief, $50,000,000 to be used for reconstruction,

			 and $56,000,000 to be used to support Department of Defense relief

			 operations;

		Whereas the total amount of humanitarian assistance

			 committed to Pakistan by the United States Agency for International Development

			 is more than $40,000,000;

		Whereas the Department of Defense has deployed

			 approximately 875 members of the Armed Forces and 31 helicopters to aid in the

			 earthquake relief efforts;

		Whereas since October 8, 2005, United States helicopters

			 have flown more than 1,000 missions, evacuated approximately 3,400 people, and

			 delivered nearly 5,600,000 pounds of supplies;

		Whereas the delivery of humanitarian assistance to the

			 affected areas is difficult due to the mountainous terrain, cold weather, and

			 damaged or collapsed infrastructure;

		Whereas Secretary of State Condoleezza Rice, during her

			 October 12, 2005, visit to Pakistan, said the United States would support the

			 efforts of the Government of Pakistan over the long-term to provide assistance

			 to the victims of the earthquake and rebuild areas of the country devastated by

			 the earthquake;

		Whereas the cost of rebuilding the affected areas could be

			 in excess of $1,000,000,000; and

		Whereas the recovery and reconstruction of the areas

			 devastated by the earthquake will require the concerted leadership of the

			 United States working with the governments of the affected countries and the

			 international community: Now, therefore, be it

		

	

		That the Senate—

			(1)commends the members of the United States

			 Armed Forces and civilian employees of the Department of State and the United

			 States Agency for International Development for taking swift action to assist

			 the victims of the earthquake in South Asia that occurred on October 8,

			 2005;

			(2)commends the

			 international relief effort that includes the work of individual countries,

			 numerous international organizations, and various relief and nongovernmental

			 entities;

			(3)commends the

			 Governments of Pakistan and India for their cooperation in the common cause of

			 saving lives and providing humanitarian relief to people on both sides of the

			 Line of Control;

			(4)encourages further

			 cooperation between Pakistan and India on relief operations and efforts to

			 fortify and expand peace and stability in the region as they cope with the

			 impact of the earthquake during the winter of 2005 and the spring of 2006 and

			 seek to rehabilitate the lives of those affected;

			(5)urges the United

			 States and the world community to reaffirm their commitment to additional

			 generous support for relief and long-term reconstruction efforts in areas

			 affected by the earthquake; and

			(6)urges continued

			 attention by international donors and relief agencies to the needs of

			 vulnerable populations in the stricken countries, particularly the thousands of

			 children who have been left parentless and homeless by the disaster.

			

